MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any
                                                                                    Oct 20 2020, 9:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                                 CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ana M. Quirk                                              Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana
                                                          Steven Hosler
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

H.B.,                                                     October 20, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-JV-755
        v.                                                Appeal from the Delaware Circuit
                                                          Court
State of Indiana,                                         The Honorable Kimberly Dowling,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Amanda Yonally,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          18C02-1910-JD-86



Tavitas, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020          Page 1 of 9
                                                Case Summary
[1]   H.B. appeals from the juvenile court’s modification of its dispositional order

      committing H.B. to the Department of Correction (“DOC”). We affirm.


                                                        Issue
[2]   The sole issue on appeal is whether the juvenile court abused its discretion

      when it committed H.B. to the DOC.


                                                        Facts
[3]   On October 19, 2019, H.B.—then fifteen-years-old—was apprehended after he

      attempted to steal several bottles of liquor from a Muncie area Target store.

      That act, if attempted by an adult, would constitute theft, a Class A

      misdemeanor. See Ind. Code § 35-43-4-2(a). H.B. was on probation at the time

      of the attempted theft, having previously left home without parental permission

      on multiple occasions and having committed multiple delinquent acts,

      including both theft and criminal mischief. 1 On October 22, 2019, the juvenile

      court placed H.B. on informal house arrest.


[4]   On November 9, 2019, the State filed a delinquency petition. After an initial

      hearing, the juvenile court entered an order on November 12, 2019, granting

      authorization to file the State’s delinquency petition. On November 22, 2019,




      1
       After a dispositional hearing on September 11, 2019, relating to a delinquent act of theft, H.B. was placed
      on formal supervision for a period of six months and given a suspended commitment to the Delaware
      County Juvenile Detention Center.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020                    Page 2 of 9
      H.B.’s parents filed a missing persons report for H.B. with the Yorktown Police

      Department. On November 23, 2019, H.B. was apprehended by the Muncie

      Police Department and placed in the Delaware County Juvenile Detention

      Center.


[5]   At a dispositional hearing on December 4, 2019, the juvenile court warned H.B.

      that, “due to his recent history of repeated delinquent behaviors and non-

      compliance with disposition or further delinquency allegations would carry

      serious consequences, which may include a commitment to the Indiana

      Department of Correction.” Appellant’s App. Vol. II p. 183. The juvenile

      court entered a dispositional order on December 9, 2019, adjudicating H.B.

      delinquent. The juvenile court deviated from the predispositional

      recommendation of residential treatment and ordered continued out-patient

      services and continued formal supervision by the probation department.


[6]   On January 29, 2020, H.B. admitted to his probation officer that H.B. had

      attempted to sell marijuana in an attempt to assist with his mother’s moving

      expenses. H.B. also revealed that he had been self-harming and “that he’d

      rather be dead than go back to detention.” Id. at 65. Shortly thereafter, H.B.

      was admitted to the hospital for psychiatric testing after expressing suicidal

      thoughts.


[7]   On February 4, 2020, the State filed a petition for emergency change of custody

      from H.B.’s home to Emergency Shelter Care at the Youth Opportunity Center

      (“YOC”), citing H.B.’s admission that he attempted to sell marijuana. After a


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 3 of 9
      review hearing the following day, the juvenile court ordered H.B. to be placed

      at the YOC and set the matter for a modification hearing. Prior to that hearing,

      however, due to H.B.’s behavior at the YOC, the State filed another petition for

      emergency change of custody, which was granted on February 27, 2020. At

      that time, H.B. was returned to the Delaware County Juvenile Detention

      Center because of:


              non-compliant behavior, including threatening staff and peers,
              threatening to shoot a staff member with a gun, running from the
              cottage, initiating and/or engaging in physical altercations with
              peers, refusing to follow directions, excessive cursing and
              substantially disrespectful behavior toward staff and peers,
              intentionally creating a disruptive and chaotic environment, and
              attempting to create a riotous situation. Additionally, [H.B.]
              obtained marijuana from another resident and, when prompted
              to give the marijuana to staff, [H.B.] then ate the marijuana.


      Appellant’s App. Vol. II p. 183.


[8]   A psychological evaluation at the YOC disclosed that H.B.’s cognitive abilities

      fall in the “Extremely Low” range. Id. at 155. H.B. battles impulsivity and has

      been diagnosed with both severe near-sightedness and attention deficit

      hyperactivity disorder (“ADHD”). During his commitment at the psychiatric

      unit, H.B. was prescribed Lexapro, which is used to treat depression, as well as

      Intuiv, which is used to treat ADHD. H.B has reported suicidal thoughts,

      feelings of depression, and difficulties sleeping at night. While at the YOC,

      H.B. was diagnosed with adjustment disorder, as well as oppositional defiance

      disorder, and unspecified depressive disorder.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 4 of 9
[9]    The predispositional report indicated that, according to H.B.’s school, H.B. is

       “chronically defiant, chronically disruptive, chronically tardy [ ], chronically

       argumentative, and refuses simple directions and simple redirection requests.

       [H.B.] is again escalating his misbehavior and repeatedly reiterating his refusal

       to work and repeated statements regarding desire to get sent out of school.”

       Appellant’s App. p. 52. At least one school incident report reflects that H.B.

       “smacked” a girl “in the face.” Id. at 89. Additionally, the predispositional

       report indicated that H.B. regularly consumes tobacco, marijuana, and alcohol.


[10]   At the subsequent modification hearing in March 2020, H.B.’s probation officer

       indicated to the juvenile court that the probation department believed

       placement with the DOC was too restrictive as a disposition. Probation

       recommended continued placement with the YOC (albeit as part of a different

       program), despite H.B.’s removal from the YOC for being a danger to the staff.

       At the hearing, the State raised no objection to the probation department’s

       recommendation.


[11]   The juvenile court expressed disbelief at the number of incident reports

       generated by H.B.’s conduct while at the YOC. There were at least thirteen

       incidents, including incidents related to marijuana and “making physical

       contact with female peers.” Tr. Vol. II p. 14. The juvenile court stated that

       H.B. “was one of the most disruptive and non-compliant juveniles that I have

       experienced in emergency shelter care. I cannot remember the last time, in

       such a short period of time that a juvenile accrued thirteen incident reports.”
Id. at 16. The juvenile court stated that H.B. already had the opportunity to

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 5 of 9
       “participate in [ ] multiple modes of rehabilitative [ ] efforts by this Court

       including electronic home detention, formal supervision with juvenile

       probation, services through Lifeline, a prior informal adjustment with juvenile

       probation, placement at the Youth Opportunity Center, [ ] and he has been

       placed in detention.” Id. at 15.


[12]   The juvenile court indicated that the court previously warned H.B. that he was

       on his last chance, found that H.B. had “exhausted his rehabilitative efforts [ ]

       and options,” and granted custody to the DOC. 2 Id. at 17. As H.B. was leaving

       the court room, he was heard to say, “F*** this court.” Id. at 18. The trial

       court re-opened the record to reiterate: “That absolutely affirms to me that my

       decision was correct. The lack of respect that is shown by [H.B.] on a repeated

       basis to everybody around him. There is no doubt in my mind that a

       commitment to the [DOC] is an appropriate commitment for you[.]” Id. at 18-

       19. H.B. now appeals.


                                                       Analysis
[13]   H.B. argues that the juvenile court abused its discretion in ordering him

       committed to the DOC. A juvenile court is accorded “wide latitude” and

       “great flexibility” in its dealings with juveniles. J.T. v. State, 111 N.E.3d 1019,

       1026 (Ind. Ct. App. 2018) (quoting J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct.

       App. 2008)), trans denied. “[T]he choice of a specific disposition of a juvenile




       2
           The order was signed on March 6, 2020. Appellant’s App. Vol II. p. 11.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 6 of 9
       adjudicated a delinquent child is a matter within the sound discretion of the

       juvenile court and will only be reversed if there has been an abuse of that

       discretion.” Id. The juvenile court’s discretion in determining a disposition is

       subject to the statutory considerations of the welfare of the child, the safety of

       the community, and the policy of favoring the least-harsh disposition. Id. An

       abuse of discretion occurs when the juvenile court’s action is “against the logic

       and effect of the facts and circumstances before it.” Id.


[14]   The goal of the juvenile process is rehabilitation, not punishment. R.H. v. State,

       937 N.E.2d 386, 388 (Ind. Ct. App. 2010) (citing Jordan v. State, 512 N.E.2d
407, 408 (Ind. 1987)). “Accordingly, juvenile courts have a variety of

       placement options for juveniles with delinquency problems, none of which are

       considered sentences.” Id. Indiana Code Section 31-37-18-6 sets forth the

       following factors that a juvenile court must consider when entering a

       dispositional decree:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


                        (1) is:


                                  (A) in the least restrictive (most family like) and
                                  most appropriate setting available; and


                                  (B) close to the parents’ home, consistent with the
                                  best interest and special needs of the child;


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 7 of 9
                                         (2) least interferes with family autonomy;


                                         (3) is least disruptive of family life;


                                         (4) imposes the least restraint on the freedom
                                         of the child and the child’s parent, guardian,
                                         or custodian; and


                                         (5) provides a reasonable opportunity for
                                         participation by the child’s parent, guardian,
                                         or custodian.


[15]   The statute “contains language that reveals that a more restrictive placement

       might be appropriate under certain circumstances.” J.S., 881 N.E.2d at 29.

       The law requires only that the disposition selected be the least restrictive

       disposition that is “consistent with the safety of the community and the best

       interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App. 2005).


[16]   We are mindful of H.B’s struggles with mental health and troubled by his

       apparent preoccupations with self-harm. We note that his psychological

       evaluation indicates that H.B. “is motivated for treatment and has indicated a

       desire to engage in counseling.” Appellant’s App. Vol. II p. 171. Similarly, we

       recognize that both the State and the probation officer in this case

       recommended (or at the very least did not object to) a less-restrictive placement

       than was eventually ordered. Nevertheless, the juvenile court was not bound to

       accept those recommendations. The modification order clearly and explicitly

       establishes that the juvenile court gave due consideration to the statutory factors

       and exercised its discretion to order one of a range of dispositions.
       Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020    Page 8 of 9
[17]   Given H.B.’s continued repeated delinquent actions and numerous violations of

       the terms of his supervised probation in less-restrictive placements, we cannot

       say that the juvenile court abused its discretion here. The record reveals that

       attempts by the juvenile court, probation officials, YOC staff, and school

       officials to rehabilitate H.B. in less-restrictive placements all failed. As the trial

       court indicated, while placed with the DOC, H.B. “will have an opportunity for

       mental health treatment[,] . . . [to] think differently, and not continue to engage

       in delinquent behavior[.]” Tr. Vol. II p. 17. The juvenile court did not abuse its

       discretion when it ordered H.B. to be committed to the DOC.


                                                 Conclusion
[18]   The juvenile court did not abuse it discretion when it ordered H.B. to be

       committed to the DOC. We affirm.


[19]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-755 | October 20, 2020   Page 9 of 9